PER CURIAM.
This is an appeal from an order of the Tax Court, 11 N.J.Tax 497, upholding the determination of the Director of the Division of Taxation of the average ratio of assessed to true value of real estate in Kearny for the year 1990 for purposes of promulgation of the table of equalized valuations used in the calculation and apportionment of state aid to local school districts for the fiscal year 1991-1992.
*120The order is affirmed substantially for the reasons given by Judge Hopkins in his opinion of March 26, 1991.